           Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 1 of 28



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

SELWYN KARP, Individually and On                   *
Behalf of All Others Similarly Situated,
                                                   *
       Plaintiff,
                                                   *
       v.                                                 Civil Action No.: RDB-18-2496
                                                   *
FIRST CONNECTICUT BANCORP,
INC., et al.,                                      *      CONSOLIDATED
                                                          CLASS ACTION
       Defendants.                                 *

*      *       *       *       *      *  *   *    *   *                  *      *      *     *
                                   MEMORANDUM OPINION

       On June 18, 2018, Defendant First Connecticut Bancorp, Inc. (“First Connecticut”)

and People’s United Financial, Inc. (“People’s United”) entered into an Agreement and Plan

of Merger, pursuant to which First Connecticut shareholders would receive 1.725 shares of

People’s United common stock for each share of First Connecticut common stock they

owned, leaving People’s United as the surviving corporation. (Consol. Am. Compl. ¶¶ 2, 17,

ECF No. 29.) This suit involves First Connecticut shareholders’ claims that the proxy

statement filed with the Securities and Exchange Commission (“SEC”) and mailed to

shareholders prior to the merger was materially misleading in violation of Section 14(a) of the

Securities and Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78n(a)(1), and its

implementing regulation, Rule 14a-9, 17 C.F.R. § 240.14a9(a), and that the members of the

First Connecticut Board of Directors at the time of the merger are liable for the alleged error

in the proxy statement under Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a). (Id. ¶ 1.)

Specifically, the shareholder-Plaintiffs claim that First Connecticut and the members of the


                                              1
          Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 2 of 28



Board omitted certain “cash flow projections” used by their financial advisor to create a

“discounted cash flow analysis,” and that such omission was materially misleading because the

cash flow projections used in that analysis were meaningfully lower than projections presented

to the Board in 2017. According to the Plaintiffs, because the cash flow projections were not

included in the proxy statement, the shareholders did not have the opportunity to realize that

their shares were worth more than the consideration of $32.33 per share that they received in

the merger with People’s United.

        Lead Plaintiff Selwyn Karp (“Lead Plaintiff” or “Karp”) filed this suit on August 14,

2018 against Defendants First Connecticut and former members of the company’s Board of

Directors, John J. Patrick, Jr. (“Patrick”), Ronald A. Bucchi (“Bucchi”), John A. Green

(“Green”), James T. Healey, Jr. (“Healey”), Patience P. McDowell (“McDowell”), Kevin S.

Ray (“Ray”), and Michael A. Ziebka (“Ziebka”) (collectively “the Directors” or “Individual

Defendants”). (ECF No. 1.) On November 7, 2018 this case was consolidated with that of

Plaintiff Constance Lagace, No. RDB-18-2541, which had been filed on August 17, 2019.

(ECF No. 23.) 1 On September 24, 2019, this Court denied the Defendants’ Motion to Dismiss

for Failure to State a Claim (ECF No. 30), holding that the Plaintiffs had plausibly alleged the

requisite elements of a Section 14(a) claim, and by extension the related Section 20(a) claim,

on the basis of the omission of the cash flow projections from the proxy statement. (ECF

No. 36.) As was noted in the Memorandum Order, this Court did “not engage in a fact-

intensive test” at the motion to dismiss stage in this case. 2 A different standard of analysis



1 As Judgment shall be entered in favor of all Defendants in the consolidated cases of RDB-18-2496 and RDB-18-2541,

both cases shall be CLOSED by Separate Order.
2 Id. at 9-10 (citing In re Willis Towers Watson plc Proxy Litig., 937 F.3d 297, 304 (4th Cir. 2019)).


                                                        2
          Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 3 of 28



now obviously applies in the context of a motion for summary judgment. Specifically,

discovery now having been conducted, this Court is satisfied that there remains no genuine

dispute as to any material facts in this case, and the Plaintiffs cannot prevail on their claims.

Presently pending before this Court are the Lead Plaintiff’s Motion for Summary Judgment

(ECF No. 72 *SEALED*), as publicly redacted (ECF No. 77), and the Defendants’ Cross

Motion for Summary Judgment (ECF No. 78 *SEALED*), as publicly redacted (ECF No.

82). The parties’ submissions have been reviewed and no hearing is necessary. See Local Rule

105.6 (D. Md. 2018). For the reasons that follow, the Lead Plaintiff’s Motion for Summary

Judgment (ECF No. 72 *SEALED*) is DENIED, and the Defendants’ Cross Motion for

Summary Judgment (ECF No. 78 *SEALED*) is GRANTED. Accordingly, judgment shall

be entered in favor of the Defendants. 3

                                               BACKGROUND

         In ruling on a motion for summary judgment, this Court reviews the facts and all

reasonable inferences in the light most favorable to the nonmoving party. Scott v. Harris, 550

U.S. 372, 378 (2007); see also Hardwick ex rel. Hardwick v. Heyward, 711 F.3d 426, 433 (4th Cir.

2013). When both parties file motions for summary judgment, as here, the Court applies the

same standard of review to both motions, with this Court considering “each motion separately

on its own merits to determine whether either [side] deserves judgment as a matter of law.”

Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003), cert denied, 540 U.S. 822 (2003); see also




3Also pending are the Lead Plaintiff’s Motion to Certify Class and Appoint Class Representative and Class Counsel (ECF
No. 64) and the Defendants’ Motion for Other Relief to Exclude the Opinions and Testimony of Plaintiff’s Expert M.
Travis Keath (ECF No. 79 *SEALED*), as publicly redacted (ECF No. 83). These motions are DENIED AS MOOT.

                                                          3
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 4 of 28



havePower, LLC v. Gen. Elec. Co., 256 F. Supp. 2d 402, 406 (D. Md. 2003) (citing 10A Charles

A. Wright & Arthur R. Miller, Federal Practice & Procedure § 2720 (3d ed. 1983)).

       On June 18, 2018, First Connecticut and People’s United entered into an Agreement

and Plan of Merger, pursuant to which First Connecticut shareholders would receive 1.725

shares of People’s United common stock for each share of First Connecticut common stock

they owned, leaving People’s United as the surviving corporation. (Consol. Am. Compl. ¶¶ 2,

17, ECF No. 29.) Lead Plaintiff Karp owned 8,901 shares of First Connecticut common stock

on the record date for the merger and through its completion. (Pls.’ Ex. 1, ECF No. 77-3.)

Prior to the merger, Defendant First Connecticut was a Maryland corporation with its

principal executive offices located in Farmington, Connecticut. (Pls.’ Ex. 2 at 41, ECF No.

76-1.) Individual Defendants Patrick, Bucchi, Green, Healey, McDowell, Ray, and Ziebka

served as Directors of First Connecticut at all relevant times. (Pls.’ Ex. 3, ECF No. 77-4.)

       On November 5, 2018, the Lead Plaintiff’s case was consolidated with that of Plaintiff

Constance Lagace, RDB-18-2541. (ECF No. 23.) The now operative Consolidated Amended

Complaint asserts that although First Connecticut reported good financial results in 2017 and

a strong first quarter in 2018, the Directors decided to sell the company and responded eagerly

to People’s United’s initial outreach in April 2018. (ECF No. 29 ¶¶ 29-31.) The Plaintiffs

allege that First Connecticut and its Directors are liable under Section 14(c) of the Securities

Exchange Act of 1934 (“Exchange Act”) and Rule 14a-9 promulgated thereunder (Count I),

and that the Individual Defendants are liable under Section 20(a) of the Exchange Act (Count

II) because the Schedule 14A Definite Proxy Statement (“Merger Proxy”) sent to shareholders

did not include cash flow projections.


                                               4
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 5 of 28



   A. First Connecticut Merger with People’s United and the Merger Proxy

       In April of 2018, People’s United and First Connecticut met to discuss a business

combination. (Pls.’ Ex. 2 at 44, ECF No. 76-1.) On April 24, 2018, the Directors instructed

First Connecticut’s management to pursue a transaction with People’s United. (Id.) On May

11, 2018, People’s United presented its final offer of an exchange ratio of 1.725 to acquire

First Connecticut. (Id.) According to the Defendants, People’s United was not willing to offer

an exchange ratio higher than 1.725, and if First Connecticut had rejected that offer, People’s

United was “willing to walk.” (Defs.’ Ex. 10 at 50:15-51:19, ECF No. 78-13 *SEALED*.) On

May 14, 2018, the Directors approved the proposal and authorized Defendant Patrick to

execute a non-binding letter of intent and begin a due diligence review process.           (Id.

*SEALED*.) On June 18, 2018, the Merger Agreement was agreed to and executed. (Id. at

44-45 *SEALED*.) Also on June 18, 2018, First Connecticut’s financial advisor, Piper Jaffray

& Co. (“Piper”) delivered a fairness opinion to the Board, which concluded that the merger

was fair to the company’s shareholders. (Id. *SEALED*; see also Ex. 10, ECF No. 72-15

*SEALED*.) On June 19, 2018, First Connecticut and People’s United announced the

merger, stating that the First Connecticut shareholders would receive 1.725 shares of People’s

United common stock for each existing share of First Connecticut common stock, reflecting

an implied cash value of approximately $32.33 for each share of First Connecticut common

stock. (Pls.’ Ex. 2 at 44-46, ECF No. 76-1.) The day before the merger was announced, First

Connecticut common stock had been trading at $26 per share. (Id. at 46.)

       On August 22, 2018, First Connecticut filed the Merger Proxy (Pls.’ Ex. 2, ECF No.

76-1) with the SEC and disseminated it to its shareholders. The Board of Directors relied on


                                              5
          Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 6 of 28



outside counsel to draft this Merger Proxy and to advise them on what information First

Connecticut was required to disclose in the document. (Defs.’ Ex. 1 at 125:13-20, 127:10-18,

ECF No. 78-4 *SEALED*; Defs.’ Ex. 9 at 51:8-14, ECF No. 78-12 *SEALED*.) The final

150-page document contained a 10-page summary of Piper’s financial analysis presented to

the Board in connection with its fairness opinion. (Pls.’ Ex. 2 at 48-57, ECF No. 76-1.) The

summary provided descriptions of the different financial analyses Piper performed, which

contained granular disclosures regarding the assumptions Piper made and the data Piper relied

on to prepare each analysis. (Id. at 53-56.) One of these analyses was the discounted cash

flow (“DCF”) analysis. Alongside the results of that analysis, the Merger Proxy disclosed that

Piper assumed a discount rate of 11% to 13% and terminal value multiples ranging from 12.5x

to 16.5x. (Id. at 55-56 *SEALED*.) The Merger Proxy also described how Piper calculated

the cash flow projections used in the DCF analysis, stating “Piper used publicly available

earnings estimates by research analysts covering First Connecticut which were discussed with

senior management of First Connecticut, for fiscal years 2018 and 2019, and with respect to

the fiscal years 2020 through 2023 applied an earnings growth rate of 8.0% to derive projected

after-tax cash flows.” (Id. at 55 *SEALED*.) The Directors received and reviewed a draft of

the Merger Proxy and/or the almost identical Preliminary Proxy (filed with SEC on July 25,

2018), distributed before the Merger Proxy was finalized. 4

    B. Plaintiffs’ Objections to the Merger Proxy




4 (See Defs.’ Ex. 1 at 26:10-17, 35:14-22, 52:20-53:3, ECF No. 78-4 *SEALED*; Defs.’ Ex. 4 at 43:22-44:4, 45:5-7, 45:21-

25, 52:8-13, ECF No. 728-7 *SEALED*; Defs.’ Ex. 5 at 57:24-58:4, 61:12-16, ECF No. 78-8 *SEALED*; Defs.’ Ex. 6 at
42:14-43:5, ECF No. 78-9 *SEALED*; Defs.’ Ex. 7 at 44:5-15, 47:5-11, ECF No. 78-10 *SEALED*; Defs.’ Ex. 8 at 51:12-
18, ECF No. 78-11 *SEALED*; Defs.’ Ex. 9 at 48:12-49:11, 51:2-4., ECF No. 78-12 *SEALED*.)

                                                           6
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 7 of 28



       The Plaintiffs allege that 150-pages of information in the Merger Proxy were

insufficient. Specifically, the Plaintiffs allege that the Defendants negligently allowed the

Merger Proxy to be disseminated to the shareholders without the “cash flow projections,”

which the Plaintiffs allege, would have alerted the shareholders to the fact that they were being

offered inadequate consideration for their shares in the merger. (See ECF No. 29 ¶¶ 34, 36.)

According to the Plaintiffs, the cash flow projections utilized by Piper in its fairness opinion

and DCF analysis were “meaningfully lower” than projections presented to the Board of

Directors in 2017. (ECF No. 72-1 ¶ 37 *SEALED*.)

       In June of 2017, Piper made a presentation to the Board at First Connecticut’s annual

“strategic planning meeting,” which included a DCF analysis and the cash flow projections

which supported such analysis. (Pls.’ Ex. 6 at 64, ECF No. 72-11 *SEALED*.) In November

of 2017, Piper made another presentation to the Board regarding a potential merger with

another bank (which was never consummated). (Pls.’ Ex. 7, ECF No. 72-12 *SEALED*.)

This presentation also included a DCF analysis and the corresponding cash flow projections

used. (Id. at 32 *SEALED*.) The November 2017 board presentation forecasted cash flows

of $11,880 million for 2018, $12,086 million for 2019, $14,520 million for 2020, and $17,170

million for 2021. (Id. *SEALED*.)

       At that time, Piper was not First Connecticut’s financial advisor and did not consult

with First Connecticut about the cash flow projections used to prepare the June and

November 2017 DCF analyses. (See Defs.’ Ex. 22, ECF No. 78-25 *SEALED*; Defs.’ Ex. 3

at 69:21-70:16, ECF No. 78-6 *SEALED*.) According to Robert Hutchinson, who worked

at Piper, the projections were based purely on his industry knowledge. (Id. *SEALED*.) Piper


                                               7
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 8 of 28



later prepared its own set of cash flow projections to model the DCF analysis included in the

Merger Proxy. (Pls.’ Ex. 11, ECF No. 72-16 *SEALED*.) Piper’s projections were as follows:

$10,793 million for 2019, $11,632 million for 2020, $12,551 million for 2021, $13,556 for 2022,

and $14,655 for 2023. (Pls.’ Ex. 16, ECF No. 72-21 *SEALED*.) These projections were

not included in Piper’s fairness presentation made to the Board on June 18, 2018 and were

not included in the Merger Proxy distributed to shareholders. (Pls.’ Ex. 5 at 106:10-111:21,

ECF No. 72-8 *SEALED*; Pls.’ Ex. 10, ECF No. 72-15 *SEALED*; Pls.’ Ex. 11, ECF No.

72-16 *SEALED*.)

       The Plaintiffs allege that Piper’s cash flow projections were “unjustifiably revised”

downward by Piper, and that the Board was “oblivious to the machination.” (ECF No. 72-2

at 1 *SEALED*.) The Plaintiffs assert that the 2018 Stand Alone Projections for First

Connecticut reflected a more optimistic outlook for the Company than the 2017 Stand Alone

Projections. (See ECF No. 72-1 ¶ 37 (citing Pls.’ Ex. 4 at 5, ECF No. 72-8 *SEALED* and

Pls.’ Ex. 14 at 5, ECF No. 72-19 *SEALED*).)            The Plaintiffs also assert that First

Connecticut’s financial performance “significantly improved” between November of 2017 and

July of 2018. (See ECF No. 72-1 ¶ 37 (citing Pls. Exs. 12, 13, 15, ECF Nos. 72-17, 72-18, and

72-20 *SEALED*).) From this information, the Plaintiffs conclude that “First Connecticut

shareholders had no idea that they had been downwardly adjusted, even though the Company’s

financial prospects had improved during the same time period,” or, in other words,

“shareholders were not informed that the most important valuation analysis purporting to

support the financial fairness of the Merger (the [DCF analysis]) was predicated on




                                              8
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 9 of 28



unjustifiability and significantly lowered cash flow projections.”      (ECF No. 72-2 at 2

*SEALED* (emphasis in original).)

   C. Expert Reports and Opinions

       The parties have each hired experts to testify in this matter. During discovery on

October 9, 2020, the Plaintiffs submitted a report by M. Travis Keath, CFA, CPA/ABV, a

Principal for a financial valuation consulting firm known as Value Incorporated. (Pls.’ Ex. 16,

ECF No. 72-21 *SEALED*.) In his report, Keath calculated the fair value of the First

Connecticut common stock to be $35.51, $3.18 per share above the $32.33 valuation price

announced in June 2018. (Id. *SEALED*.) Keath calculated this number using the November

2017 cash flow projections presented to the Board. (Pls.’ Ex. 28 at 118:23-119:3, ECF No.

72-33 *SEALED*.) Keath opines in his report that the Merger Proxy “suffered from material

shortcomings and omitted information critical to [First Connecticut]’s shareholders in their

respective deliberations regarding whether to approve the Merger.” (Pls.’ Ex. 16, ECF No.

72-21 *SEALED*.)

       Defendants have proffered the expert opinions and testimony of Dr. L. Adel Turki and

Jonathan Foster. (ECF No. 78-1 ¶ 27 *SEALED*.) Dr. Turki is a Senior Managing Director

at Compass Lexecon, an international economic consulting firm. (Defs.’ Ex. 14, ECF No. 78-

17 *SEALED*.) In his report, Dr. Turki details the results of an empirical study he performed

in which he examined the proxy statements issued to shareholders in comparable bank

mergers, some identified by Piper and used their in their report to the Board of Directors, and

others identified using the Capital IQ database, a commonly-used source for mergers and

acquisition transactions data. (Id. at 17 *SEALED*.) He specifically examined stock-for-stock


                                              9
       Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 10 of 28



transactions within five years of the First Connecticut shareholder vote on September 25,

2018, where the target firm was, like First Connecticut, a commercial bank or savings

institution with assets between $1 billion and $5 billion and the advisor performed a

discounted cash flow (“DCF”) analysis. (Id. *SEALED*.) Dr. Turki found that cash flow

projections were disclosed in only one of the 44 of the proxy statements issued in these

comparable bank mergers. (Id. at 18 *SEALED*.)

       Second, Dr. Turki reports the results of his studies of contemporaneous market

evidence, which strongly support the conclusion that market participants, including First

Connecticut shareholders, did not view the lack of cash flow projections as a consideration or

a limitation in assessing the fairness of a merger. (Id. at 25-27 *SEALED*.) Accordingly, Dr.

Turki asserted that there was no reason to believe that the “mere disclosure” of the cash flow

projections would have caused (1) the merger consideration to be higher, or (2) a majority of

the First Connecticut shareholders to vote against the merger and obtain a higher valuation

than the one offered in the merger. (Id. *SEALED*.) In other words, Dr. Turki opined that

there was no reason to believe that the lack of the cash flow projections in the Merger Proxy

caused economic harm to First Connecticut shareholders. (Id. *SEALED*.)

       The Plaintiffs’ expert, Keath, submitted a second report, responding to Dr. Turki’s

opinions, but did not specifically respond to his opinion that “the contemporaneous market

evidence strongly supports the conclusion that market participants, including First

Connecticut shareholders, did not view the lack of after-tax free cash flow projections as a

consideration or a limitation when they assessed the fairness of the transaction.” (Defs.’ Ex.

12, ECF No. 78-15 *SEALED*.) In depositions, Keath, the Plaintiffs’ own expert, made clear


                                             10
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 11 of 28



that he had no expert opinion on whether the alleged omission of the cash flow projections

caused economic damages to First Connecticut shareholders; any buyer would have paid more

than the merger consideration if such projections had been disclosed; whether the Merger

Proxy should have included the projections; or whether Piper should have used the November

2017 projections in its June 2018 DCF analysis. (See Defs.’ Ex. 13 at 72:12-24, 75-15-24, 89:16-

25, 80:22-81:1, 80:5-9, ECF No. 78-16 *SEALED*.)

       Defendants’ second expert, Jonathan Foster, is the Founder and a Managing Director

of Current Capital Partners LLC, a mergers and acquisitions and restructuring advisory,

corporate management services, and private equity investing firm. (Defs.’ Ex. 15, ECF No.

78-18 *SEALED*.) In his report, Foster concludes that as a matter of custom and practice,

when a merger proxy is required, members of the board of directors of the selling company

review the merger proxy and sometimes provide comments on it before it is finalized, filed

with SEC, and sent to shareholders, but they do not draft the merger proxy or decide on the

inclusion or exclusion of specific items or seek to verify specific information in the document.

(Id. *SEALED*.) He opines that the First Connecticut Directors acted consistently with

custom and practice in their review and approval of the Merger Proxy in this case, including

by not questioning whether the cash flow projections should have been disclosed in the Merger

Proxy. (Id. *SEALED*.) The Plaintiffs did not submit a rebuttal to Foster’s report.

   D. Procedural Background

       On September 14, 2018, Lead Plaintiff Karp filed a motion for preliminary injunction,

seeking to enjoin the shareholder vote on the merger in the event cash flow projections for

First Connecticut were not disclosed. (ECF No. 13.) On September 25, 2018, prior to any


                                              11
       Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 12 of 28



ruling by this Court with respect to disclosure of the cash flow projections, the shareholders

voted to approve the merger. (Pls. Ex. 3 ¶ 11, ECF No. 77-4.) On September 27, 2018, Karp

stipulated and agreed to withdraw that injunction motion. (ECF No. 17.) On October 1,

2018 the merger closed. (Pls. Ex. 3 ¶ 11, ECF No. 77-4.) On November 5, 2018, the Lead

Plaintiff’s case was consolidated with that of Plaintiff Constance Lagace, RDB-18-2541. (ECF

No. 23.) On December 17, 2018, the Plaintiffs filed the now operative Consolidated Amended

Complaint in which they allege that the Merger Proxy was materially incomplete and

misleading, because it failed to provide cash flow projections. (ECF No. 29.) On January 29,

2019, the Defendants filed a Motion to Dismiss (ECF No. 30). This Court denied the

Defendants’ Motion to Dismiss (ECF No. 30) on September 24, 2019, finding that there was

initially a plausible claim presented. (ECF No. 36.) Lead Plaintiff Karp filed a Motion to

Certify Class and Appoint Class Representative and Class Counsel (ECF No. 64) on

November 20, 2020. Having conducted discovery, on January 29, 2021, Lead Plaintiff Karp

filed a Motion for Summary Judgment (ECF No. 72 *SEALED*), as publicly redacted (ECF

No. 77). The Defendants filed their Cross Motion for Summary Judgment (ECF No. 78

*SEALED*), as publicly redacted (ECF No. 82), as well as their Motion for Other Relief to

Exclude the Opinions and Testimony of Plaintiff’s Expert M. Travis Keath (ECF No. 79

*SEALED*), as publicly redacted (ECF No. 83) on March 10, 2021.

                               STANDARD OF REVIEW

       Rule 56 of the Federal Rules of Civil Procedure provides that a court “shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). A


                                             12
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 13 of 28



material fact is one that “might affect the outcome of the suit under the governing law.”

Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A genuine issue over a material fact exists “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248. When considering a motion for summary judgment, a judge’s

function is limited to determining whether sufficient evidence exists on a claimed factual

dispute to warrant submission of the matter to a jury for resolution at trial. Id. at 249. In

undertaking this inquiry, this Court must consider the facts and all reasonable inferences in

the light most favorable to the nonmoving party. Libertarian Party of Va., 718 F.3d at 312; see

also Scott v. Harris, 550 U.S. 372, 378 (2007).

       As mentioned above, if both parties have filed motions for summary judgment, then

this Court “must consider each motion separately on its own merits to determine whether

either of the parties deserves judgment as a matter of law.” Bacon v. City of Richmond, 475 F.3d

633, 637-38 (4th Cir. 2007) (internal quotation marks omitted). Regardless, this Court “must

not weigh evidence or make credibility determinations.” Foster v. Univ. of Md.-Eastern Shore,

787 F.3d 243, 248 (4th Cir. 2015) (citing Mercantile Peninsula Bank v. French, 499 F.3d 345, 352

(4th Cir. 2007)); see also Jacobs v. N.C. Admin. Off. of the Cts., 780 F.3d 562, 569 (4th Cir. 2015)

(explaining that the trial court may not make credibility determinations at the summary

judgment stage). Indeed, it is the function of the fact-finder to resolve factual disputes,

including issues of witness credibility. See Tolan v. Cotton, 572 U.S. 650, 656-60 (2014) (per

curiam).

                                           ANALYSIS


                                                  13
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 14 of 28



   I.      Section 14(a) & Rule 14a-9 (Count I)

        After this Court’s Memorandum Order denying the Motion to Dismiss (ECF No. 36)

filed on September 24, 2019, Judge Hollander of this Court conducted a thorough analysis in

a remarkably similar case in Hurtado v. Gramercy Property Trust, 425 F. Supp. 3d 496 (D. Md.

2019). In that case, Judge Hollander granted the motion to dismiss a similar cause of action

as set forth in this case. The analysis in the Hurtado case provides guidance for this Court in

addressing cross motions for summary judgment in the context of whether there are any

genuine issues of material fact in this case, discovery now having been conducted.

        The Plaintiffs have brought their claims under the Securities and Exchange Act of 1934

(the “Exchange Act”), 15 U.S.C. § 78a et seq. “The fundamental purpose of the Securities and

Exchange Act is to implement a ‘philosophy of full disclosure,’ Santa Fe Indus., Inc. v. Green,

430 U.S 462, 477-78 (1977), by ensuring that the reasonable investor receives the information

necessary to make informed investment decisions.” Taylor v. First Union Corp. of South Carolina,

857 F.2d 240, 246 (4th Cir. 1988) (citing Hunt v. Robinson, 852 F.2d 786, 787 (4th Cir. 1988)

and O’Brien v. Continental Illinois Nat. Bank & Trust, 593 F.2d 54, 60 (7th Cir. 1979)). Section

14(a) of the Exchange Act specifically prohibits “in contravention of such rules and regulations

as the [SEC] may prescribe . . . to solicit or to permit the use of his name to solicit any proxy

or consent or authorization in respect of any security.” 15 U.S.C. § 78n(a)(1). Rule 14a-9 was

promulgated pursuant to this authority and “prohibits false or misleading statements with

respect to material facts as well as the omission of material facts necessary to make the

statements therein not false or misleading.” Hayes v. Crown Central Petroleum Corp., 78 Fed.

App’x 857, 861 (4th Cir. 2003) (citing 17 C.F.R. § 240.14a-90)). The text of the rule provides:


                                               14
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 15 of 28



       No solicitation subject to this regulation shall be made by means of any proxy
       statement . . . containing any statement which, at the time and in light of the
       circumstances under which it is made, is false or misleading with respect to any
       material fact, or which omits to state any material fact necessary in order to
       make the statements therein not false or misleading . . . .

17 C.F.R. § 240.14a-9(a).

       As this Court detailed in its previous Memorandum Order, to prevail on a claim for a

violation of Section 14(a) and Rule 14a-9, a plaintiff must show that “(1) the proxy statement

contained a material misrepresentation or omission (2) that caused the plaintiff injury and that

(3) the proxy solicitation was an essential link in the accomplishment of the transaction.” (ECF

No. 36 at 6 (citing Hayes v. Crown Centr. Petrol. Corp., 78 F. App'x 857, 861 (4th Cir. 2003) (per

curiam) (citing Gen. Elec. Co. v. Cathcart, 980 F.2d 927, 932 (3rd Cir. 1992)).) “‘The second and

third elements have been termed “loss causation’ and ‘transaction causation,’ respectively.’”

(Id. at 6-7 (In re AGNC Inv. Corp., No. TDC-16-3215, 2018 WL 3239476, at *3 (D. Md. Jul. 3,

2018) (citations omitted).) Additionally, this Court noted that “‘both the Supreme Court and

the Fourth Circuit have expressly declined to determine the state of mind of a defendant

required to establish § 14(a) liability.’” (Id. at 7 (citing Knurr v. Orbital ATK Inc., 276 F. Supp.

3d 527, 535 (E.D. Va. 2017) (citing TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 444 n.7

(1976) and Hayes, 78 F. App’x at 864 n.1)). Some courts have concluded that negligence is

enough to support liability under Section 14, while others “have required something more, at

least for certain categories of defendants.” In re Willis Towers, 937 F.3d at 307-08 (recognizing

split of authority, citing cases). This Court accepted the Plaintiffs’ previous allegations of

negligence as sufficient at the motion to dismiss stage. (ECF No. 36 at 7.)




                                                15
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 16 of 28



       In this case there is no genuine dispute of material fact with respect to these main

requirements for a Section 14(a) claim. No reasonable jury could find from the evidence put

forward by the Plaintiffs that omission of the cash flow projections was material, that the

omission caused any loss to the shareholders, or that the members of the Board of Directors

were negligent in allowing the Merger Proxy to be disseminated without such projections. The

Defendants are entitled to summary judgment in their favor.

       a. Materiality

       In this case, the Lead Plaintiff asserts that the cash flow projections were material and

that their omission rendered the Merger Proxy misleading, as it caused the Discounted Cash

Flow (“DCF”) analysis to serve as only a “selective summary” of “certain First Connecticut

prospective financial information.” (ECF No. 72-2 at 9.) On September 24, 2019, this Court

denied the Defendants’ Motion to Dismiss, holding that under the minimal motion to dismiss

standard, the Plaintiffs had sufficiently alleged a plausible claim that the missing cash flow

projections were important to a reasonable shareholder when deciding how to vote on the

merger. (ECF No. 36.) Since this Court denied the Defendants’ motion, Judge Hollander had

the opportunity in her Hurtado opinion to thoroughly consider the issue of materiality under

the precedents of this Court, the U.S. Court of Appeals for the Fourth Circuit Court, and the

U.S. Supreme Court. See Hurtado, 425 F. Supp. 3d 496. In consideration of Judge Hollander’s

opinion in Hurtado and reviewing the evidence revealed in discovery, it is now clear that there

remains no genuine dispute as to any material fact related to the issue of materiality. Omission

of the cash flow projections was not material as required under Section 14(a).




                                              16
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 17 of 28



       Under the clear precedent of the U.S. Supreme Court, an omission in a proxy statement

is not material unless “there is a substantial likelihood that a reasonable shareholder would

consider it important in deciding how to vote.” TSC Indus., 426 U.S. at 449. “The question of

materiality, it is universally agreed, is an objective one, involving the significance of an omitted

or misrepresented fact to a reasonable investor.” Id. at 445. This standard “does not require

proof of a substantial likelihood that disclosure of the omitted fact would have caused the

reasonable investor to change his vote.” Id. at 449. That being said, under this standard

“[t]here must be a substantial likelihood that the omission would have . . . significantly altered

the total mix of information made available.” Hurtado, 425 F. Supp. at 519 (citations and

quotations omitted). While the materiality determination “requires delicate assessments of the

inferences a ‘reasonable shareholder’ would draw from a given set of facts and the significance

of those inferences to him . . . if the established omissions are so obviously important to an

investor, that reasonable minds cannot differ on the question,” the issue may be “appropriately

resolved as a matter of law by summary judgment.” TSC Indus., 426 U.S. at 450.

       Applying this materiality standard in Hurtado, Judge Hollander granted a motion to

dismiss in a case where the plaintiff claimed that the company omitted from the proxy

statement certain “comparator companies” used by the financial analyst and that such

omission rendered the proxy misleading because it “‘obscure[ed] a flawed and misleading

assumption underlying [the financial advisor]’s analysis’ that ‘could have led shareholders to

question the reliability of the Board’s recommendation on the Merger.’” 425 F. Supp. 3d at

517. Viewing “the total mix of information available” to the shareholders, Judge Hollander

found that the alleged omission was not material and that the plaintiff had failed to state a


                                                17
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 18 of 28



claim for relief. Id. at 518. First, she noted that the proxy contained “extensive financial

disclosures” and an “exhaustive” summary of the financial advisor’s fairness opinion. Id. The

proxy also detailed the “methodology and assumptions underlying each analysis.” Id. at 519.

Given such comprehensive disclosures, Judge Hollander found that the proxy provided

shareholders with “more than enough information to decide how to vote.” Id. She explained

that “[t]o be sure, a reasonable shareholder could have found” the omitted information “helpful

to his deliberations,” and perhaps “might have,” but such fact was “insufficient” under the

clearly defined standard that there must be a “‘substantial likelihood’ that the omission ‘would

have . . . significantly altered the total mix of information made available.’” Id. (emphasis in

original). She held that “no reasonable juror could reach that conclusion,” as the proxy

statement “provided a thorough and accurate summary” of the financial advisor’s work, and,

accordingly, she dismissed the plaintiff’s suit. Id. (citing Kuebler v. Vectern Corp., 412 F. Supp.

3d 1000, 1008-10 (S.D. Ind. 2019)).

       Even with the benefit of discovery, the Plaintiffs in this case have not shown that the

150-page Merger Proxy failed to provide a thorough and accurate summary of Piper’s work.

None of the Plaintiffs’ witnesses, including their expert, has made such a statement. The

Plaintiffs have simply failed to put forth any evidence that “there is a substantial likelihood

that a reasonable shareholder would consider” the omitted cash flow projections were

“important in deciding how to vote.” TSC Indus., 426 U.S. at 449. The Plaintiffs have not

provided evidence that any First Connecticut shareholder was misled by the Merger Proxy or

believed the cash flow projections were material. Even the Lead Plaintiff cannot remember

whether he voted for or against the merger, or whether he voted at all, let alone what


                                                18
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 19 of 28



information he relied on or considered in deciding how to act. (Defs’ Ex. 2 at 44:19-45:3,

45:18-46:2, 46:21-47:7; 48:4-10, ECF No. 78-5 *SEALED*.) He admits he did not even read

the allegedly misleading statements in the Merger Proxy. (Id. at 62:20-63:7, 132:17-134:23;

135:5-12 *SEALED*.)

        Without any evidence that a single First Connecticut shareholder was misled by the

Merger Proxy, believed the projections were material, or generally felt that the information

provided in the Merger Proxy was inadequate, Plaintiffs’ claims are based on “nothing more

than some metaphysical doubt as to the material facts,” which is “insufficient to withstand

summary judgment.” Wolfe v. Bailey, No. PX-16-1239, 2017 WL 2559145, at *3 (D. Md. June

12, 2017) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

Moreover, as provided by the undisputed testimony of the Defendants’ expert, Dr. L. Adel

Turki, in only 1 of 44 comparable bank mergers were similar cash flow projections disclosed

in the proxy statement distributed to shareholders.         (Defs.’ Ex. 14, ECF No. 78-17

*SEALED*.) To hold that the omission of cash flow projections in the context of this stock-

for-stock merger was material would fly in the face of regular practice and is simply

unsupported by the record in this case. There is no genuine dispute as to material facts relevant

to this issue. No reasonable jury could find there is a substantial likelihood that a reasonable

shareholder would have considered the cash flow projections important in deciding how to

vote.

        b. Causation

        Even if the Plaintiffs could show that the omission of the cash flow projections was

material, the Lead Plaintiff still cannot prevail on his Motion for Summary Judgment, as there


                                               19
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 20 of 28



is no genuine dispute of material fact relevant to the issue of loss causation, another

requirement of a claim asserted under Section 14(a).

       In denying the Defendants’ Motion to Dismiss, this Court separately considered both

types of causation required in a Section 14(a) action: loss causation and transaction causation.

(ECF No. 36 at 10-12.) Transaction causation is a form of reliance. Erica P. John Fund, Inc. v.

Halliburton Co., 563 U.S. 804, 812 (2011) (citing Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 341-

42 (2005)). To show transaction causation, a plaintiff must prove that “the proxy solicitation

itself, rather than the particular defect in the solicitation materials, was an essential link in the

accomplishment of the transaction” that resulted in the economic loss at issue. Mills v. Elec.

Auto-Lite Co., 396 U.S. 375, 385 (1970). With respect to transaction causation, this Court held

that under the circumstances of the case, the Merger Proxy was an essential link in the

accomplishment of the merger and, given the Plaintiffs had adequately alleged a material

omission, the Plaintiffs had adequately alleged a causal relationship between the Section 14(a)

violation and the accomplishment of the merger. (ECF No. 36 at 12.)

       “Loss causation” on the other hand “requires a showing of ‘a causal connection

between the material misrepresentation and the loss.’” In re Envision Healthcare Corp., No. 18-

1068-RGA, 2019 WL 3494407, at *8 (D. Del. Aug. 1, 2019) (quoting Dura Pharm., 544 U.S. at

342). The Private Securities Litigation Reform Act of 1995 “imposed . . . a loss causation

requirement upon any ‘private action’ arising from the Securities Exchange Act.” Stoneridge

Inv. Partners, LLC v. Scientific-Atlanta, Inc., 552 U.S. 148, 165 (2008). “The existence of a material

misstatement or omission cannot by itself establish loss causation.” In re GTx, Inc S’holders

Litig., No. 19-Civ.-3239 (AT), 2020 WL 3439356, at *4 (S.D.N.Y. June 23, 2020). A plaintiff


                                                 20
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 21 of 28



“must tie the misleading proxy statements directly to the economic harm suffered by [the

plaintiff].” In re Almost Family Secs. Litig., -- F. Supp. 3d --, No. 3:18-cv-00040-RGJ, 2020 WL

695654, at *4 (W.D. Ky. Feb. 11, 2020).

       At the motion to dismiss stage, this Court considered the Plaintiffs’ allegations that the

materially misleading Merger Proxy resulted in an undervaluation of shares, which caused

shareholders to receive less than the true value of their investment. (ECF No. 36 at 10 (citing

ECF No. 29 ¶ 68).) This Court held that loss causation was a “‘fact-based inquiry’ that need

not be proven until later stages of the litigation.” (Id. at 11 (citing Lentell v. Merrill Lynch & Co.,

396 F.3d 161, 174 (2d Cir. 2005); Pub. Emps. Ret. Sys. of Miss., P.R. Teachers Ret. Sys. v. Amedisys,

Inc., 769 F.3d 313, 325 (5th Cir. 2014).)

       In his Motion for Summary Judgment, Lead Plaintiff Karp now argues that because

there is no genuine dispute that the Merger Proxy was an essential link in the accomplishment

of the merger, the Plaintiffs are entitled to damages if they suffered a financial injury or

economic loss from the merger. (ECF No. 72-2 at 15.) He further asserts that the Plaintiffs

can show damages of $3.18 per share because, according to their expert, the “fair value” of

First Connecticut at the time of the merger was $35.51 per share ($3.18 more than the implied

cash value of the merger consideration). Karp does not, however, provide any arguments with

respect to, or evidence to show, how the omission of the cash flow projections actually caused

this $3.18 per share loss.

       In Gray v. Wesco Aircraft Holdings, Inc., the Second Circuit affirmed dismissal of a Section

14(a) claim where the plaintiff alleged that “shareholders had suffered an economic loss based

on the difference between the merger consideration and the intrinsic fair value of the shares.”


                                                  21
         Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 22 of 28



-- Fed. App’x --, 2021 WL 745310, at *2 (2d Cir. Feb. 26, 2021). Because the plaintiff’s

complaint failed to allege that the fair value projections were “sufficiently likely, or that the

shareholders faced a genuine choice ‘between the Merger and the achievement of’” the

projected stock value, the district court determined that the plaintiff had failed to state a claim

for relief. Id. As the district court explained, “[t]o permit Plaintiff to recover damages on the

assumption that had the Company remained independent, it would have achieved the results

reflected in the Initial Management Projections, . . . would give him a ‘windfall.’” Gray v. Wesco

Aircraft Holdings, Inc., 454 F. Supp. 3d 366, 404 (S.D.N.Y. 2020). The court noted that the

proxy reflected that the merger consideration was “a significant premium to the value the

shareholders themselves put on [the company’s] stock prior to the merger announcement,”

pointing to the market price of the stock. Id. at 405. Without any allegations that the stock

was “traded in an inefficient market or that the stock-market-value . . . was otherwise distorted

leading up to the merger,” there was no reason to doubt that the stock market value, “and not

the fictional value” the plaintiff ascribed to the stock in the complaint, “represented the true

alternative to the merger consideration.” Id. (citing Basic v. Levinson, 485 U.S. 224, 246 (1988)).

         In this case it is undisputed that First Connecticut common stock was trading at $26

the day before the merger with People’s United was announced. (Pl.’s Ex. 2 at 46, ECF No.

76-1.)    The merger consideration price of $32.33 per share of First Connecticut common

stock represented a 24.3% premium over that $26 price. (Id.) The Plaintiffs have not alleged

that First Connecticut stock was traded in an inefficient market, or that the price of $26 was

otherwise distorted. The Plaintiffs have not shown that People’s United or any other company

would have paid more than $32.33 per share if the shareholders had rejected the merger. In


                                                22
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 23 of 28



fact, Defendants have put forward evidence that People’s United was “willing to walk” if First

Connecticut had rejected its final 1.725 exchange ratio offer. (See Defs.’ Ex. 10 at 50:15-51:19,

ECF No. 78-13 *SEALED*.) Further, the Plaintiffs have not shown that the shareholders

would have even rejected the merger if the cash flow projections were included. When asked

whether the plaintiffs were damaged by the omission of the projections, the Plaintiffs’ own

expert clearly stated that he “did not opine on causation.” (Defs.’ Ex. 13 at 75:15-24, ECF

No. 78-16 *SEALED*.) Meanwhile, the Defendants’ expert opined that “the lack of cash

flow projections could not have caused economic harm to the First Connecticut

shareholders.” (Defs.’ Ex. 14 ¶ 46, ECF No. 78-17 *SEALED*.) The Defendants contend

that this undisputed testimony is fatal to the Plaintiffs’ case: they assert that because the

Plaintiffs lack expert evidence on loss causation and the Defendants’ expert evidence on loss

causation is undisputed, summary judgment should be entered for the Defendants. See In re

Pfizer Secs. Litig., No. 4-cv-9866, 2014 WL 3291230, at *3 (S.D.N.Y. July 8, 2014) (“Plaintiffs’

failure to proffer admissible loss causation and damages evidence is fatal to Plaintiffs’

claims . . . . Without a loss causation expert, Plaintiffs cannot prove [loss causation or

damages] . . . . Defendants are therefore entitled to summary judgment as a matter of law, and

the Plaintiffs’ claims are dismissed in their entirety.”) (citations omitted).

       In sum, this Court allowed the Plaintiffs to proceed to discovery, holding that loss

causation was a “‘fact-based inquiry’ that need not be proven until later stages of the litigation.”

(ECF No. 36 at 11 (citations omitted).) This case is now at that later stage, and the Plaintiffs

have not proffered any facts to present a genuine issue of material fact. It is clear that there is

simply no evidence creating a genuine issue of material fact on the issue of loss causation, as


                                                23
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 24 of 28



there is no evidence that First Connecticut shareholders would have received $35.51 per share

for their stock if the cash flow projections had been disclosed. The Defendants are entitled

to summary judgment in their favor.

       c. Negligence

       Finally, even if the Plaintiffs could show materiality or loss causation as required to

succeed on a claim under Section 14(a), the Lead Plaintiff’s Motion for Summary Judgment

would still fail, as the Plaintiffs have failed to establish negligence on the part of First

Connecticut and its Board of Directors. As this Court noted above and stated in its previous

Memorandum Order denying the Defendants’ Motion to Dismiss, both the U.S. Supreme

Court and the Fourth Circuit have expressly declined to determine the state of mind of a

defendant required to establish Section 14(a) liability. Knurr, 276 F. Supp. 3d at 535 (citing

TSC Indus., 426 U.S. at 444 n.7 and Hayes, 78 F. App’x at 864 n.1); In re Willis Towers Watson,

937 F.3d at 307-08 (recognizing split of authority, citing cases). Given the split in authority

on the topic, this Court was satisfied that initial allegations of negligence by First Connecticut

and the Individual Defendants were sufficient to allow the Plaintiffs’ case to survive a motion

to dismiss. (ECF No. 36 at 7.) However, there is simply insufficient evidence for this case to

survive a motion for summary judgment.

       Assuming negligence is the relevant standard for the Defendants in this case, the

Exchange Act defines negligence as:

       the failure to use reasonable care, which is the degree of care that a reasonably
       careful person would use under like circumstances. Such negligence may consist
       either of doing something that a reasonably careful person would not do under
       like circumstances, or in failing to do something that a reasonably careful person
       would do under like circumstances.


                                               24
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 25 of 28



SEC v. Cole, No. 12-cv-8167 (RJS), 2015 WL 5737275, at *17-18 (S.D.N.Y. Sept. 19, 2015)

(internal citations and quotations omitted). Rather than providing evidence to show the

Defendants in this case acted without the appropriate level of care, the Lead Plaintiff now

contends that when a communication seeking shareholder action contains a materially false or

misleading statement or omission, the officers and directors who reviewed, authorized, or

disseminated, or otherwise solicited shareholders via such document are negligent as a matter

of law. (ECF No. 72-2 at 13 (citing Wilson v. Great Am. Indus., 855 F.2d 987, 995 (2d Cir. 1988);

In re BankAmerica Corp. Sec. Litig., 78 F. Supp. 2d 976, 989 (E.D. Mo. 1999); In re Wells Real

Estate Inv. Trust Inc. Secs. Litig., No. 1:07-CV-862-CAP, 2010 WL 11468441, at *10 (N.D. Ga.

Aug. 2, 2010); Azar v. Blount Int’l, Inc., No. 3:16-cv-483-SI, 2017 WL 1055966, at *9 (D. Or.

Mar. 20, 2017); Brown v. Brewer, No. CV 06-3731-GHK (SHX), 2010 WL 2472182, at *14 (C.D.

Cal. June 17, 2010); In re Envision Healthcare Corp., No. 18-1068-RGA, 2019 WL 3494407, at *9

(D. Del. Aug. 1, 2019); Fradkin v. Ernst, 571 F. Supp. 829, 843 (N.D. Ohio 1983).) However,

the Lead Plaintiff misstates the holdings of such cases: in each of the authorities cited, the

defendants were alleged to have known, or proven to have known, that the relevant

shareholder communication was misleading. For example, in Wilson, the court stated that

“[l]iability can be imposed for negligently drafting a proxy statement” and that “as a matter of

law, the preparation of a proxy statement by corporate insiders containing materially false or

misleading statements or omitting a material fact is sufficient to satisfy” the relevant negligence

standard. 885 F.2d at 995. But the court in Wilson did not hold that any material misstatement

in a proxy establishes negligence. The court clearly stated that the defendants in Wilson were

negligent because they knew the proxy was misleading. Id. (noting that the defendants “knew


                                                25
        Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 26 of 28



of” the material omission two weeks before the shareholders voted on the merger and holding

that the “nondisclosure was a deliberate decision” that demonstrated a culpable state of mind

“far in excess of negligence”). In this case there is no indication that the Individual Defendants

were aware of the omission of the cash flow projections, or that the projections used by Piper

may have been erroneously low.

       The Plaintiffs have provided no evidence that the Board of Directors failed to exercise

reasonable care, nor have they alleged what the applicable standard of care in this case would

be. In SEC v. Shanahan, the court held that without factual evidence regarding the applicable

standard of care, “the jury could only speculate as to whether” the defendants “failed to

exercise reasonable care.” 646 F.3d 536, 547 (8th Cir. 2011). The Defendants argue that based

solely on the Plaintiffs’ failure to proffer evidence regarding the applicable standard of care,

summary judgment should be entered in their favor. Id. (affirming district court’s decision to

grant summary judgment for defendant in Section 14(a) case because SEC failed to introduce

any “probative evidence” regarding the defendant’s duties as outside director and member of

the Compensation Committee). Further, the Defendants’ expert testimony on this topic was

not disputed by the Plaintiffs. According to Jonathan Foster, as a matter of custom and

practice, when a merger proxy is required, members of the board of directors of the selling

company review the merger proxy and sometimes provide comments on it before it is

finalized, but they do not draft the merger proxy or decide on the inclusion or exclusion of

specific items or seek to verify specific information in the document. (Defs.’ Ex. 15, ECF No.

78-18 *SEALED*.) He opined that the First Connecticut Directors acted consistently with

custom and practice in their review and approval of the Merger Proxy in this case, including


                                               26
         Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 27 of 28



by not questioning whether the cash flow projections should have been disclosed in the Merger

Proxy. (Id. *SEALED*.) The Plaintiffs have not provided any evidence that refutes this

testimony and have failed to proffer any evidence of negligence to create a genuine issue of

material fact.

   II.      Section 20(a) (Count II)

         The Defendants are entitled to summary judgment on the Section 20(a) claim for the

reasons provided above with respect to the Section 14(a) claim. Section 20(a) of the Exchange

Act provides that “[e]very person who, directly or indirectly, controls any person liable under

any provision of this chapter or of any rule or regulation thereunder shall also be liable.” 15

U.S.C. § 78t(a). A claim for controlling person liability must therefore “be based upon a

primary violation of the securities law.” (ECF No. 36 (citing Svezzese v. Duratek, 67 F. App’x

169, 174 (4th Cir. 2003) (per curiam) (unpublished)).) Without any such underlying violation

in this case, the Section 20(a) claim fails as a matter of law.

                                        CONCLUSION

         For the foregoing reasons, the Lead Plaintiff’s Motion for Summary Judgment (ECF

No. 72 *SEALED*), as publicly redacted (ECF No. 77), is DENIED. The Defendants’ Cross

Motion for Summary Judgment (ECF No. 78 *SEALED*), as publicly redacted (ECF No.

82), is GRANTED. Judgment is entered in favor of the Defendants.

         A separate Order follows.



Dated April 9, 2021




                                                27
Case 1:18-cv-02496-RDB Document 88 Filed 04/22/21 Page 28 of 28



                                        _________/s/______________
                                        Richard D. Bennett
                                        United States District Judge




                              28
